 376DECISIONSOF NATIONAL LABORRELATIONS BOARDRef-Chem Company and El Paso ProductsCo., In-dividuallyandasCo-Employers,andInternational Association of Heat and Frost Insula-torsandAsbestosWorkers,LocalNo.66,AFL-CIO. Case 16-CA-2392January 26, 1968DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 3, 1966, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that Respondents had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision with a supporting brief and RespondentRef-Chem Company' filed cross-exceptions and abrief in answer to the General Counsel's excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, cross-exceptions, and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner only tothe extent consistent with the following.We can not agree with the Trial Examiner's con-clusion that in the circumstances here present it isunnecessary to determine, as alleged in the com-plaint, that Respondents Ref-Chem and El Paso2are joint employers and, if so, whether they wereobliged to recognize and bargain with Local 663 asthe bargaining representative of their employees inan appropriate unit.El Paso is engaged in the manufacture, sale, anddistributionof petrochemical products. In thecourse of its operations, El Paso requires certain in-sulation maintenance services and, over the years,thiswork has been contracted to a series of cor-porate entities, the most recent of which is Ref-Chem. Although El Paso has utilized the servicesof different companies, the insulation maintenancework has at all times been performed by Steve Har-ris and his crew. Local 66 claims to be the bargain-ing representative for the employees who are mem-bers of Steve Harris' crew.El Paso had its corporate beginning in 1955 or1956 and at that time was located in El Paso, Texas.In 1958, it contracted to have its insulation main-tenance work performed by Erectors & Construc-tors, Inc.,4 a firm which had been engaged ingeneral construction work. On July 15, 1960, E & Cwas dissolved as a corporation and its assets andliabilities, including the maintenance contract withEl Paso, were taken over by Insulation & Special-ties, Inc.5 Shortly thereafter, on or about October 7,1960, I & S entered into an area contract withAsbestos Workers' Local No. 106, and at the sametime entered into a "maintenance addendum" modi-fying the area contract with respect to the main-tenance crew performing work for El Paso.6 I & Smoved to Odessa, Texas, in early 1961, locating inwhat is known as the Odessa complex. At that time,I& S joined the Master Felters Association, a mul-tiemployer group of insulation contractors, and onJanuary 17, 1961, it became a party to the Associa-tion's collective-bargaining agreement with Local66.A maintenance addendum to the Associationcontract was also made effective between I & S andLocal 66. Pursuant to the terms of this agreement,I& S began, on April 9, 1961, to make payments onbehalf of its maintenance crew to the Local 66health and welfare fund. On July 3, 1961, and July3, 1962, the Association on behalf of its members,including I & S, entered into collective-bargainingagreements with Local 66. The latter agreement byits terms was to expire on June 30, 1965. Althoughthe maintenance crew at El Paso had been coveredunder the January 17, 1961, addendum, I & S andtheUnion were unable to agree on coverage ofthese employees under the last two contracts. How-ever, I & S continued to make payments to theUnion's welfare fund for these employees.As a result of the dispute over coverage of themaintenance crew at El Paso, Local 66 filedcharges with the Association's Joint Board allegingthat I & S was paying substandard wages to theseemployees. The Joint Board took no action on thesecharges. Local 66 filed new charges on October 12,1962, whc n the wage scale of the 1962 contract wasnot applied to these employees. These charges werepursued through arbitration and on September 16,1963, the arbitrator handed down an award inwhich he found that the 1962 contract covered theHereinafter referred to asRef-Chem.3El Paso Products Company herein referred to as El Paso.3International Association of Heat and Frost Insulatorsand AsbestosWorkers Local No. 66, AFL-CIO, herein referred to as Local 66 or theUnion.Hereinafter referredto as E & C.Hereinafter referred to as I & S.sThis addendum incorporated by reference the area contract governingwage scales and conditions of employment and provided that maintenanceemployees were not to be paid travel allowance or subsistence.It alsoestablished work shifts and overtime provisions which differed from thearea contract.169 NLRB No. 45 REF-CHEM CO.377employees in question.' After several attempts tosecure I & S's compliance with the award failed,Local 66 was successful in obtaining court enforce-ment of the award and, as a consequence, the insu-lation maintenance crew were paid the wage ratesprescribed by the 1962 collective-bargaining agree-ment from December 14, 1964, to January 18,1965.Meanwhile other events were taking place whichbear upon the bargaining relationship. In January1964, El Paso moved its operations to Odessa, Tex-as, and located its new facilities in the Odessa com-plex. After the transfer, I & S continued to provideinsulationmaintenance services for El Paso untilOctober 1, 1964. On that date a newly formed com-pany, Leona Lee Corporation, took over all the as-sets and liabilities of I & S, including the main-tenance contract with El Paso." In performing thecontract, Leona Lee occupied the building vacatedby I & S and retained the same maintenance crew,under the direction of Steve Harris, which had per-formed the work for both E & C and I & S.Under the terms of themaintenanceagreement,El Paso's permission was required in order to in-crease the wage rates of Harris' crew. On January16, 1965, Leona Lee sent a letter to El Paso for-mally requesting permission to raise the wage ratesof the insulationmaintenance crew. El Pasoresponded immediately by informing Leona Leethat it was exercising its discretion to terminate themaintenance agreement at will. Under the agree-ment; El Paso was not required to, nor did it, giveany explanation for this action.9 El Paso's abrupttermination of its contract with Leona Lee left ElPaso without any arrangement for the performanceof its insulation maintenance work. However, ElPaso acted swiftly to correct the situation. El Pasoimmediately entered into an oral agreement withRef-Chem10 providing for the performance of thiswork under an existing contract between Ref-Chemand El Paso. I t In order to perform these new duties,Ref-Chem retained the services of Steve Harris andthe nine members of his crew, who were then unem-ployed as a result of El Paso's termination of itscontract with Leona Lee.Local 66 did not learn that Ref-Chem hadreplaced Leona Lee as maintenance contractor forEl Paso until early in February 1965. Local 66 didnot take immediate action upon learning of thechange apparently because it was attempting tosecure enforcement of its contracts in the courts. Inany event, it was not until June 11, 1965, that Local66 notified Ref-Chem that it was demanding recog-nition and compliance with the terms of the collec-tive-bargaining agreement which allegedly coveredthese employees. When Ref-Chem did not reply tothese demands, Local 66 instituted this proceeding.A complaintissued onNovember 16, 1965, charg-ing El Paso and Ref-Chem, individually and ascoemployers, with violations of Section 8(a)(5) oftheAct by refusing on January 18, 1965, andthereafter to recognize and bargain with Local 66 asmajority representative of the insulation main-tenance crew and by unilaterally and without noticeto the Union changing wages and other terms of em-ployment of these employees on or about January18 and July 1,1965.The relationship between El Paso and LeonaLeeand its predecessorswas clearly andunmistakably that of joint employers. El Paso'scontrol over the operations of these contractors isperhaps best illustrated by the maintenance agree-ment itself. As noted earlier, El Paso retained theright to terminate the agreement at will and "in itsabsolute discretion." In addition, the contract con-tained provisions granting El Paso the right torequest the removal of any employee who, in itsopinion, was "incompetent, careless, unqualified"or "guilty of improper conduct"; the right of ap-proval over all work; control over wages and thecost of equipment rental and materials; and aprohibition against assigning subletting, or subcon-tracting any work under the agreement withoutpriorwritten consent of El Paso. Furthermore,there is evidence that, in practice, El Paso's controlover the contractors' employees extended evenbeyond the terms of the maintenance contract. Forexample, Steve Harris credibly testified that, untilJanuary 1965, El Paso approved applications foremployment on his insulation maintenance crew;determined the number of his employees, includingany extra help which he might require; and alsowhether any of them should be permitted to workovertime.The foregoing establishes the high degree of con-trol exercised by El Paso over the operations ofLeona Lee and its predecessors, but it is notdispositive of the crucial considerations in thisproceeding; namely, the relationship that existedbetween Respondents El Paso and Ref-Chem.127On April 19, 1963, 1 & S filed a representation petition with theBoard, requesting that an election be conducted among the employeesperforming insulation maintenance work at El Paso. On November 13,1963,the Board issued a decision honoring the arbitrator's award anddismissing the petition on the grounds of its contract-bar doctrine. SeeInsulation&Specialities,Inc,144 NLRB 1540.8The record shows that all the stock in both E & C and I & S wasowned by two individuals, Jack Tillery and James L. Baker With the in-corporation of Leona Lee, the business activities of I & S ceased and itbecame a mere corporate shell Leona Lee's corporate stock is held exclu-sively by immediate members of Tillery's family9A few days earlier, Local 66's business agent Schaffer attempted togain admittance to the Odessa complex and was turned away because hedid not have a gate pass. At the time, Schaffer threatened to get a Federalmarshall in order to gain access to the complex.Steve Harris learned ofthis incident the following day and he made arrangements with El Paso'ssafety director for the issuance of a pass for Schaffer's use However,Schaffer was never notified of this fact.10El Paso did not invite bids on this work." El Paso's existing contractwith Ref-Chemwas datedOctober 1,1963, and entitled"Routine Maintenance and Miscellaneous Construc-tion Agreement "12The Trial Examiner was in error in concluding that James L. Baker,the president of Ref-Chem, was the same individual who had been as-sociated with Jack Tillery in the ownership and operations of E & C andI& S. See, fn8, supraThe record is devoid of any evidence which wouldindicate a connection,financial or otherwise,between the operations ofRef-Chem and Leona Lee and its predecessors 378DECISIONSOF NATIONALLABOR RELATIONS BOARDThis relationship had its beginning in 1957 whenRef-Chem was incorporated. In October 1963, ElPaso contracted with Ref-Chem for the per-formance of various work under an agreement enti-tled"RoutineMaintenance andMiscellaneousConstructionAgreement." The agreement pro-vided that it would be in effect on a month-to-monthbasis only, and that it could be terminated by eitherparty on 90 days' notice. By its terms, Ref-Chemwas obligated to perform such work as might berequested by El Paso and in turn was to be compen-sated by the payment of a fixed fee over and aboveRef-Chem's expenses for labor, equipment, andother costs, which were to be in accordance with aprescribed schedule. Although the agreement ex-pressly provided that Ref-Chem would be perform-ing this work as an independent contractor, El Pasoreserved the right to request the removal of any em-ployee who in El Paso's opinion was "incompetent,careless, unqualified, or is guilty of improper con-duct," and to approve the number of personnelfurnished by the contractor in each job classifica-tion as well as the right to approve the superin-tendent and foremen for the particular job.An illustration of the manner in which this agree-ment was carried out in practice may be found inthe testimony of Harold Stewart. Stewart statedthat he had been hired by Ref-Chem on August 10,1964, to serve as the general foreman for the con-struction of a fertilizer plant near Georgetown,Idaho. The construction job was being performedfor El Paso by Ref-Chem under the terms of theaforementioned agreement. Although Stewart wasactually hired by Robert Gertson, constructionmanager for Ref-Chem,13 he was told that El Pasowould have to approve his employment. As a con-sequence Stewart was interviewed by several ElPaso officials and although he eventually receivedtheir approval, it was only after doubt had been ex-pressed that he was the proper man for the jobbecauseofhisunionbackground.14Stewarttestified that Gertson stressed the fact that the jobwas to be run on a nonunion basis and that he(Stewart) would have to obtain El Paso's approvalbefore a man could be hired. Stewart stated that,although he had been a construction superintendentall his life, he had never been so closely supervisedby a customer's representative.According toStewart, El Paso's representative told him whom hecould hire, when he could hire, how much he couldpay, and what he was to do on the job. On one occa-sion, Stewart complained to Gertson about thecloseness of this supervision and suggested thatthey remind El Paso that under the contract Ref-Chem was an independent contractor. Gertson" Gertson had been formerly employed by El Paso as a supervisor ofmaintenance." Ell Paso and Ref-Chem have not recognized any labor organizationsas representatives of their employees.'sEl Paso Natural Gas owns approximately 75 percent of the outstand-ing stock of its subsidiary El Paso.warned Stewart that El Paso did not like referenceto the term independent contractor even though itwas in the contract and told him not to mention itagain.The close relationship between El Paso and Ref-Chem is also demonstrated by the fact that sinceMarch 17, 1965, their financial interests have beenintertwined. On this date, El Paso Natural Gas, theparent corporation of El Paso,15 purchased 48 per-cent of Ref-Chem's stock. On the same date, 5 per-cent of Ref-Chem's stock was acquired by Jack S.Elliott, an individual who manages an insuranceoperation for El Paso Natural Gas. The remaining47 percent of the stock has been held since 1960 byJames L. Baker, Ref-Chem's president. Baker andElliott are, in turn, partners in the ownership of4,000 shares of El Paso Natural Gas stock. An ef-fect of the transaction is reflected in Ref-Chem'ssales figures during this period. In 1965, the year inwhich El Paso Natural Gas acquired its stock in-terest in Ref-Chem, 77.5 percent of Ref-Chem'stotalsaleswere to El Paso Natural Gas and its sub-sidiary, El Paso, whereas in the prior year these twocustomers accounted for only 36.7 percent of Ref-Chem's total sales.We have set forth in some detail the circum-stances surrounding El Paso's relationship withLeona Lee and its predecessors and the general na-ture of its relationship with Ref-Chem because, inour judgment, it is only in this context that Ref-Chem's role as contractor for El Paso's insulationmaintenance work can be properly evaluated. It willbe recalled that when El Paso terminated its con-tract with Leona Lee, it immediately entered into anoralarrangementwithRef-Chem for the per-formance of the work. While the record is unclearas to the precise nature of this arrangement, thereis testimony by J. M. Strickland, vice president ofEl Paso, that the parties contemplated that the workwould be performed under the terms of theexistingcontract between El Paso and Ref-Chem. So far asthe record indicates, Ref-Chem had not performedinsulationmaintenance work in the past and, hence,its immediate problem was one of finding an ex-perienced work force which would permit Ref-Chem to promptly assume its responsibilities underthe contract. Leona Lee's termination of Steve Har-ris and his crew provided a ready solution to theproblem. On the same day Harris and his crew werelet go by Leona Lee, they filed applications for em-ployment with Ref-Chem and, within a week, Har-riswas hired as insulation superintendent alongwith nine of his regular crewmembers.16 AlthoughRef-Chem's insulation maintenance crew was ap-parently made up entirely of employees who had16The recordis unclear as to the number of crewmembers who over theyearshad been employed on a regular basis. However, Harris testifiedthat, prior to 1965, hiscrew was composed of six or seven men with extrasbeing hired as needed,while, underRef-Chem, he normallyoperated acrew ofnine men. REF-CHEM CO.worked under Harris over the years, the wage ratesof those hired were in many cases substantially lessthan that which they had been receiving while em-ployed by Leona Lee.Although, under Ref-Chem, Harris' crew per-formed essentially the same work as in the past,there were changes instituted which affected Harrisand his crew's method of operation. Under the ar-rangement between El Paso and Leona Lee and itspredecessors, the contractor occupied buildingsleased from El Paso and also provided the neces-sary materials and equipment. When El Paso ter-minated its contract with Leona Lee, it took overthese buildings and arranged to purchase thematerials and equipment in the possession of thecontractor.As a consequence, the materials andequipment which in the past had been provided forthe exclusive use of Harris and his crew are nowavailable on a general basis to other work crews, in-cluding crews employed by Ref-Chem which pro-vide various maintenance services for El Paso.17Another change, according to Harris, wasa lessen-ing in the control El Paso had exercised over him.Harris stated that previously he was required toseek El Paso's permission before he could hireany extra help, or permit overtime, whereas now,only Ref-Chem's approval is necessary. Harris alsostated that he works closely with Ref-Chem super-vision and does not have the contact with El Pasoofficials he formerly experienced.18Under the present arrangement between El Pasoand Ref-Chem, a work order must be received fromEl Paso's central maintenance department beforeHarris' crew can undertake any project.In some in-stances, this work order will be directed to severalcrews and require that different aspects of the jobbe performed by each. Although in such cases itmay be said that the crews work in conjunction withone another, it can not be properly said that the jobfunctions and duties of Harris' crew are now in-termingled with those of other crews. In fact, therecord quite clearly establishes that Harris' crewperforms the same kind or type of insulation main-tenance work it has in the past and that anyassistance received from another crew is clearly ofa supportive nature. There appears to be little, ifany, interchange between Harris' crew and othersalthough, on occasion, Harris will borrow membersof crews to perform routine maintenance such aspainting.All work is performed according to ElPaso's specifications. If El Paso is dissatisfied inany way with the work performed, they may takethe matter up with Harris, personally, or with Ref-Chem's maintenance supervisor.On the basis of the foregoing, we conclude thatfrom the time El Paso and Ref-Chem entered intothe arrangement for the performance of thisinsula-17Ref-Chem has approximately nine work crews performing servicesfor El Paso at the Odessa complex.18We do not credit Hams' testimony that his position is merely that of379tionmaintenance work, a joint-employer relation-ship existed between the two Respondents. Wehave chronicled the history of El Paso's relation-ship with its former insulation maintenance contrac-tors and demonstrated that while El Paso professedto be dealing with these companies as independentcontractors, it was, in fact, maintaining virtuallycomplete control over the contractors' operationsand employees. More important perhaps is the factthat El Paso has exhibited this same high degree ofcontrol over Ref-Chem's operations at a time whenboth parties were operating pursuant to the verycontractual arrangement which governs their rela-tionship with respect to the work at issue here. Nor,need we speculate over the nature of El Paso's ar-rangement with Ref-Chem for the performance ofthe insulationmaintenancework.The recordevidence demonstrates quite clearly that-El Pasoretained the same type of control over the per-formance of the insulation maintenance work thatithad under its agreement with Leona Lee and itspredecessors. For example, the agreement betweenEl Paso and Ref-Chem was only on a month-to-month basis and required that the contractoroperate according to a fixed-cost schedule, includ-ing that of labor. Thus, under the agreement, Ref-Chem had no authority to make any change in thewage rates of employees without securing the ap-proval of El Paso. Also pursuant to the agreement,El Paso had the virtually unqualified right torequest the removal of an employee of the contrac-tor and to approve the number of personnel hired ineach job classification as well as to play a role indetermining who would be selected for the jobs ofsuperintendent and foremen. El Paso's control isalso reflected in the day-to-day operations underthis agreement. The insulation maintenance workis performed on El Paso's premises with materialsand equipment owned by El Paso. Harris may notundertake any project without receiving a workorder and specifications from El Paso's centralmaintenance and, if the work is performedin an un-satisfactorymanner, Harris is answerable to ElPaso officials. If Ref-Chem has any authority to ex-ercise discretion in the manner in which the work iscarried out, it is not evident in this record. Rather,the evidence points to the fact that El Paso exer-cises a high degree of control over not only Ref-Chem's employees, but its labor relations policiesas well. Therefore, in view of this, and the closefinancial and business ties between the two Respon-dents, we are constrained to conclude that a joint-employer relationship exists between El Paso andRef-Chem with respect to the performance of thiswork.We must now consider what, if any,-bargainingobligations attached to Respondents in light of oura foreman under Ref-Chem in view of the documentary evidenceestablishing that he was hired by Ref-Chem for the position of insulationsuperintendent. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDfinding that, at all times material, an employer-em-ployee relationship existed between El Paso and itsinsulation maintenancecrew. Certainly, as joint em-ployer with Leona Lee and its predecessors, ElPaso had an obligation to, and in fact did, recognizeLocal 66 as the contractualbargainingrepresenta-tive of itsinsulationmaintenance employees. Ab-sent intervening circumstances affecting the bar-gainingrelationship, the obligation continued and ElPaso's action interminatingthe Leona Lee crewand subsequently changing their wage rates withoutconsultationwith the Union would constitute abreach of its duty to bargain. Likewise, these sameobligations would have attached to Ref-Chem at thetime it entered into the joint-employer relationshipwith El Paso to the extent that the obligations of theone arethe obligations of the other.With respect to the specific allegations of thecomplaint, neither El Paso nor Ref-Chem deny thatthey unilaterally established wage rates for Harris'crew in January 1965 and on July 1, 1965, and thatin January 1965 and thereafter, they did not recog-nize and bargain with Local 66 as the representativeof these employees. However, they raise severaldefenses to the unfair labor practices charged whichwe shall considerseriatim.The first such matter raised is a proceduraldefense urged by El Paso in response to the allega-tion that the January 1965 unilateral establishmentof new wage rates for Harris' crew was a violationof Section 8(a)(5). El Paso points out that theoriginalcharge filed on July 6, 1965, named onlyRef-Chem as a Respondent and that it was not untilan amended charge was filed on October 25, 1965,that El Paso was charged as a Respondent. Hence,itargues that inasmuch as the alleged illegal con-duct occurred in January 1965, more than 6 monthsbefore El Paso was named as a Respondent, thematter would be barred by Section 10(b) of the Act.We find nomeritin this contention. Respondent ElPaso's liability under the Act can not be consideredseparate and apart from that of Respondent Ref-Chem. As joint employers, each is responsible forthe conduct of the other and whatever unlawfulpracticesare engagedin by the one must be deemedtohave been committed by both. Therefore,although theoriginalcharge mentions only Ref-Chem as Respondent, the nature of the joint-em-ployer relationship is such that the charge against19The complaint as amended describes the unit as follows:All mechanics and improvers of employers comprising the MasterFetter Association,who are engaged in the preparation,distributionand application of pipe and boiler coverings, insulation of hot sur-faces,ducts, flues,etc., the covering of cold piping and circular tanksconnected with.the same and all other work included in the trade ju-risdictional claimsof the Union,including alterations and repairing ofwork similar to the above, and the use of all materials for the purposementioned and/or all mechanics and improvers of Respondent ElPaso and Respondent Ref-Chem who are engaged in the preparation,distribution and application of pipe and boiler coverings,insulation ofhot surfaces,ducts, flues,etc., the covering of cold piping and circulartanks connected with the same and all other work included in thetrade jurisdictional claims of the Union,including alterations andRespondent Ref-Chem also constituted a chargeagainst El Paso for any unfair labor practices foundagainst itscoemployer Ref-Chem. Accordingly, weconclude that El Paso as a coemployer was in-cluded under the original charge filed on July 6,1965, and as there is no dispute over the fact thatthe unfair labor practiceallegationsof the complaintare based upon events which occurred within the10(b) period established by the filing of the originalcharge, we find that Section 10(b) does not serve asa defense for either Respondent to any of the unfairlabor practicesalleged.A second issue raised by both Respondents con-cerns the alleged failure of the General Counsel todefine the appropriateunit.This defense is.prompted by the General Counsel's amendment tothe complaint in which he sets forth three separateunits which the General Counsel alleges constitutethe appropriate unit or units. At first blush, therewould appear to be merit in the Respondents' con-tention that in such circumstances an appropriateunit has not been properly defined. However, uponinspection, it becomes clear that only one of theunits alleged differs in any material way from theunit described in the collective-bargaining agree-ment entered into by the Union and I & S and uponwhich the Union rests its present claim. Specifi-cally, the first of these alternative units is a craftunit of all mechanics and improverson a multiem-ployer basis,i.e., onthe basis of the associationwideunit described in Local 66's collective-bargainingagreement; the second of the alternative units is thevery sameunit, but on a single-employer basis; andthe third alternativeunit is a single-employer unitconsistingof the employees of Respondents whoare performinginsulation maintenancework for ElPaso and/or at the Odessa complex operated by ElPaso.19 It is apparent that the first and second alter-native units alleged by the General Counsel are forpractical purposes considered one and the sameunit insofar as this case is concerned. The soledistinction between the two is that one is set forthon a multiemployer basis, whereas the other isdescribedon a singleor to be precise,joint-em-ployer basis. Furthermore, not only are these twounits identical in content, they are unquestionablyappropriate because they constitute the contractualbargaining unit in which the Union was affordedrecognition.The third unit alleged by the Generalrepairingof worksimilar to the above, and the use of all materials forthe purpose mentioned and/or all regular and regular part-time em-ployees of Respondent El Paso and RespondentRef-Chem, who areengaged in the repair,maintenance and renovation of insulation, insheet metaland refactory work, in the erection and dismantling ofscaffolding,and in the servicing of heating units and evaporatecoolers for Respondent El Paso at the plant and/or complex operatedby Respondent El Paso in Odessa,Texas, exclusive of all other ofRespondent El Pasp's and Respondent Ref-Chem's employees,all of-ficeclericalemployees, guards, watchmen,and supervisors asdefined inthe Actconstitute a unit and/or constitute units appropriatefor the purpose of collective bargaining within the meaning of Section9(b) of the Act. REF-CHEM CO.381Counsel differs substantially from the other twobecause it is not based upon craft considerationsand does not limit the scope of the unit to those in-dividuals performing insulation maintenance workat El Paso's plant. No justification for this third al-ternativeunit isoffered by the General Counsel andwe fail to see on what basis such a unit could befound to be appropriate in the circumstances of thiscase. If the third alternative unit were the only unitalleged by the General Counsel to be appropriate,our finding that such a unit is not appropriate wouldbe fatal to the complaint. This, of course, is not thecase here for we have already found that two of theunitsurged by the General Counsel are appropriatewithin the meaning of Section 9(b) of the Act.Hence, the General Counsel has met the obligationof establishingin an8(a)(5) proceeding the ap-propriate unit in which the alleged refusal occurred.The fact that the General Counsel has in additionpleaded a unit which is not appropriatedoes not inour judgment cause his pleading to be defective,especially, where as here, there is nothing but a bareallegation to support Respondents'claimthat theywere prejudiced by the General Counsel's alterna-tive unit theory.The alleged appropriate units are also attacked byRespondents on the ground that the craft unitsdescribed no longer exist because of the changes inRef-Chem's method of operation. In suns,Respond-ents contend that the insulation maintenance crew,which in the past hadas itsprincipal function theperformance of duties associated with a craft, is nolonger a functioning entity, but rather has beenreplaced by "utility" or all purpose crew whichdoes not operate on a craft basis. In our opinion, therecord does not support such a contention. It cannot be seriously argued that prior to their employ-ment with Ref-Chem, Harris' crew was not per-forming craft functions, or that, by contract thework was recognized to be of a craft nature. WhenRef-Chem hired these employees it was, for the pur-pose of performing the same identical work. Duringthe course of their employment with Ref-Chemthey have continued to perform this sameinsulationmaintenancework and although, recently, thecrew's designation has been changed to that of "u-tility crew," there is no evidence that the functionor duties of the crew has changed in any materialway. As we have indicated elsewhere in this Deci-sion, the evidence demonstrates only that under thepresent arrangement Harris' crew may call uponother work crews to assist in the performance ofroutine maintenance functions, but thereis no sug-gestion inthe record that Harris' crewis no longerperforming-insulationmaintenancecraft work. Ac-cordingly, we find no merit in this contention.We have reserved until now our discussion ofwhat would appear to be Respondents' principalcontentions; namely, that the General Counselfailed to establish that Local 66 was the majorityrepresentative of these employees during the rele-vant period or that a timely demand for recognitionwas made upon Respondents by Local 66. Withrespect to the former contention, Respondentsargue that the General Counsel was under an af-firmative obligation to establish that a majority ofthecrewmembers hired by Respondent wererepresented by Local 66 and that not only did theGeneral Counsel fail to meet this requirement, healsowas unable to rebut the record evidenceestablishing that Local 66 did not in fact representany of these employees. We do not agree withRespondents' assessment of the General Counsel'sburden of proof or that the record evidenceestablishestheUnionwas not the majorityrepresentative of these employees. At all timesmaterial, Local 66 was the contractual representa-tive of these employees and, as such, it is presumedto be the majority representative of the employeesin the unit. 20 This is not to say that this presumptionof majority status can not be overcome, but to doso, the record must offer clear and convincing proofthat the union no longer represents a majority of theunit employees. In the circumstances here present,Local 66's claim of representative status is basedupon the 1962 contract entered into with I & S. Wehave previously found that at the time this agree-ment was entered into, I & $ and Respondent ElPaso were the joint employers of their employeescovered by the agreement. As a consequence,Respondent El Paso is deemed to have recognizedLocal 66 as bargaining representative for these em-ployees during the term of the agreement, which didnot expire until June 30, 1965. At the time Respond-ents El Paso and Ref-Chem entered into a joint-employer relationship with the hiring by Ref-Chemof Harris' crew, El Paso's obligation to recognizeLocal 66 as representative of these employees at-tached also to Ref-Chem as a joint employer and, asa result, both Respondents were obligated to recog-nize Local 66 as majority representative, absentclear and unmistakable evidence to the contrary.In our judgment, the record evidence is insufficientto overcome this presumption. While the recorddoes indicate that on November 15, 1963, eachmember of Harris' maintenance crew signed an af-fidavit in which the affiant stated,inter alia,that hewas not a member of the Insulators Union and that,he did not wish the union to represent him in anyway, these statements were procured in an unlawfulfashion.2 1 Accordingly, we can give no effect to thistestimony because it is of no value in determiningthe uncoerced desires of the employees on thequestion of representation. Nor can it be said thatthe record in any other respect establishes em-ployee sentiment on whether or'not the Union had20Cf.Oilfield Maintenance Co., Inc., etc,142 NLRB 1384.the employees by Marvin Hargraves, I & S's secretary-treasurer, and21These affidavits,which were prepared in advance, were handed toeach employee who agreed to sign was paid the sum of $10. 382DECISIONSOF NATIONALLABOR RELATIONS BOARDtheir continued support. Accordingly, we concludethat the presumption of majority status running infavor of the Union as the contractual representativehas not been overcome and we find that, at all rele-vant times, Local 66 must be considered to be themajorityrepresentativeof the employees inquestion.22The last matter urged by Respondents in defenseof the unfair labor practices charged may properlybe characterized as the alleged untimeliness of theUnion's request for recognition. The record showsthat El Paso and Ref-Chem entered into their agree-ment for the performance of this work on or aboutJanuary 18, 1965, and that Harris and his ninecrewmembers were hired as of January 26, 1965.When Local 66 learned of this in early February1965, it took no immediate action and it was notuntil June 11, 1965, that Local 66 addressed a letterto Ref-Chem requesting recognition.23 While Local66's demand for recognition may have been tardy,we do not think it can be said that, by such action,ithas waived the right to be recognized as the em-ployees' bargaining representative. Employee bar-gainingrightsare not to be treated so lightly.Respondents were under a continuing obligation torecognize Local 66 as the contractual bargainingrepresentative of their employees and to complywith the requirements of Section 8(d) of the Act bybargaining in good faith with Local 66 over mattersconcerningwages,hours, and other terms and con-ditionsof employment for these employees.Because of the contractual nature of this relation-ship, the obligation imposed upon Respondents ex-isted, irrespective of whether or not Local 66 for-mally demanded recognition and/or bargaining. Ac-cordingly, we find no merit in Respondents' conten-tion that Local 66's failure to take immediate af-firmative action relieved Respondents of their bar-gaining obligations.On the basis of the foregoing and the entirerecord, we find that at all times material, Local 66was the majority representativein anappropriateunit of Respondents' employees, consisting of thefollowing:Allmechanics and improvers of El PasoProducts Co. and Ref-Chem Company, whoare engagedin the preparation, distribution,and application of pipe and boiler coverings, in-sulation of hot surfaces, ducts, flues, etc., thecovering of cold piping and circular tanks con-nected with the same and all other work in-cluded in the trade jurisdictional claims of theUnion; including alterations and repairing ofwork similar to the above, and the use of allmaterials for the purpose mentioned, but ex-cludingallother employees of El PasoProducts Co. and Ref-Chem Company, all of-fice clerical employees, guards, watchmen, andall supervisors as defined in the Act.24We further find that on or about January 26,1965, Respondents El Paso and Ref-Chem acted inderogation of their bargaining obligations to Local66 as representative of their employees in an ap-propriate unit by unilaterally and without consulta-tion with Local 66 and by effecting changes in theexisting wage rates of these employees, and, basedupon this conduct, we find that Respondents vio-lated Section 8(a)(5) of the Act.We also find that on January 18, 1965, andthereafter, Local 66 was the contractual bargainingrepresentative for Respondents' employees in theappropriate unit described above, and that, at alltimes relevant, Respondents failed to meet theirobligation under Section 8(d) of the Act to recog-nize and/or bargain with Local 66 as the representa-tive of their employees. Accordingly, we find that,by such conduct, Respondents have refused torecognize and/or bargain with Local 66 in violationof Section 8(a)(5) of the Act. We likewise find thaton July 1, 1965, Respondents El Paso and Ref-Chem, unilaterally and without notice to the Union,changed existing wage rates of the employees in theappropriate unit and by so doing violated Section8(a)(5) of the Act.25CONCLUSIONS OF LAW1.The Respondent, Ref-Chem Company, andthe Respondent, El Paso Products Company, areemployers engaged in commerce, or in an industryaffecting commerce, within the meaning of Section2(6) and (7) of the Act.2.International Association of Heat and FrostInsulators and Asbestos Workers, Local No. 66,AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3.Allmechanics and improvers of El PasoProducts Co. and Ref-Chem Company, who are en-22 It is also significant to note that RespondentsRef-Chem and El Pasodid not question the Union'smajority status at any time prior to the in-stitution of these proceedings.While Respondents contend that they didnot take such action because they recognized no obligation to deal withthe Union,the fact remains that we have found that such an obligationdoes exist and the Union's letter of June 11, 1965, to Ref-Chemserved asnotice to Respondents that the Union was claiming to be the contractualrepresentative of these employees.23We find no merit in Respondents'contention that the June I 1letter was not a request for recognition.This letter clearly on its face in-dicates that Local 66 by virtue of its contract is claiming to be the bargain-ing representative for the insulation maintenance crew.We likewise findno merit in Respondent El Paso's contention that because the letter wassent only to Ref-Chem it can not be interpreted as a demand for recogni-tion upon El Paso. In view of our finding that El Paso and Ref-Chem arejoint employers,a demand upon the one must be deemed to be a demandupon both.24 Because neither Respondent El Paso nor Respondent Ref-Chem arerepresented by the Master Felters Association, the description of this uniton the individual employer basis is appropriate.25Although the collective-bargaining agreement which served as thebasis for the Union's presumption of majority status expired on June 30,1965, the day before these unilateral changes were effected, the presump-tion once properly invoked is continuing until such time as it is overcomeby proper evidence. No such evidence is to be found in this record. REF-CHEM CO.gaged in preparation, distribution, and applicationof pipe and boiler coverings, insulation of hot sur-faces, ducts, flues, etc., the covering of cold pipingand circular tanks connected with the same and allotherwork included in the trade jurisdictionalclaims of the Union, including alterations andrepairing of work similar to the above, and the useof all materials for the purpose mentioned, but ex-cluding all other employees of El Paso Products Co.and Ref-Chem Company, all office clerical em-ployees, guards, watchmen, and all supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act,4.RespondentElPasoProductsCo. andRespondent Ref-Chem Company are the joint em-ployers of the employees in the appropriate unitdescribed above.5.At all times material herein, the Union hasbeen the exclusive bargaining representative of theemployees in the aforesaid unit within the meaningof Section 9(a) of the Act.6.On or about January 26, 1965, RespondentsEl Paso Products Co. and Ref-Chem Companyacted unilaterally and without consultation with theUnion in effecting changes in the wage rates andemployment of unit employees and therebyRespondents El Paso Products Co. and Ref-ChemCompany have engaged in and are engaging in un-fair labor practices within the meaning of Section8(a)(5) of the Act.7.On July 1, 1965, Respondent El PasoProducts Co. and Respondent Ref-Chem Companyacted unilaterally and without consultation with theUnion in effecting changes in the wage rates of unitemployees and, by such conduct, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.8.By refusing on January 18, 1965, andthereafter to recognize and bargain with the Union,the Respondents have engaged in unfair labor prac-ticeswithin the meaning of Section 8(a)(5) and (1)of the Act.9.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYWe have found that Respondents, by refusing torecognize and bargain with the Union as therepresentative of their insulation maintenance em-ployees and by unilaterally effecting changes in theinsulation maintenance employees' wages, violatedSection 8(a)(5) and (1) of the Act. In fashioning aremedy, we must be mindful of our obligation torestore, as nearly as possible, the situation whichwould have existed but for the unfair labor prac-tices.We shall, of course, order the Respondents to383cease and desist from engaging in the unfair laborpractices found, and affirmatively, upon request, tobargainwith the Union concerning the wages,hours, and other terms and conditions of employ-ment of these employees. In addition, however, webelieve it is necessary to require Respondents,jointly and severally, to make such employeeswhole by payment to them of a sum of moneysequal to the amount of wages and other benefits lostas a result of reductions in benefits unilaterally im-posed on January 26 and July 1, 1965, togetherwith interest at the rate of 6 percent per annum.Backpay shall be further computed in the mannerset forth in F.W. Woolworth Company,90 NLRB289;N.L.R.B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U.S. 344; with interest addedthereto in the amount and in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent ElPaso Products Co., Odessa, Texas, and Respond-ent Ref-Chem Company, Odessa, Texas, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Interna-tional Association of Heat and Frost Insulators andAsbestosWorkers, Local No. 66, AFL-CIO, asthe exclusive bargaining representative of their em-ployees in the following appropriate unit:Allmechanics and improvers of El PasoProducts Co. and Ref-Chem Company, whoare engaged in the preparation, distribution,and application of pipe and boiler coverings, in-sulation of hot surfaces, ducts, flues, etc., thecovering of cold piping and circular tanks con-nected with the same and all other work in-cluded in the trade jurisdictional claims of theUnion; including alterations and repairing ofwork similar to the above, and the use of allmaterials for the purpose mentioned, but ex-cludingallother employees of El PasoProducts Co. and Ref-Chem Company, all of-fice clerical employees, guards, watchmen, andall supervisors as defined in the Act.(b) Instituting changes in the rates of pay of em-ployees in the aforesaid appropriate unit withoutfirst consulting with and bargaining with the Unionas the exclusive representative of these employees.(c)Inany other manner interfering with,restraining, or coercing employees in the exerciseof the right to self-organization, to form labor or-ganizations, to join or assist the above-namedUnion, or any other labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities forthe purposes of collective bargaining or other mu- 384DECISIONSOF NATIONAL LABOR RELATIONS BOARDtual aid or protection as guaranteed in Section 7 ofthe Act,or to refrain from any and all such activi-ties.2.Take the following affirmative action whichthe Board finds will effectuate the purposes of theAct:(a)Bargain collectively,upon request,with In-ternational Association of Heat and Frost Insula-torsandAsbestosWorkers,LocalNo. 66,AFL-CIO,as the exclusive representative of theappropriate unit described above,with respect torates of pay, wages,hours of employment, andother conditions of employment,and if an un-derstanding is reached,embody such understandingin a signed agreement.(b)Make whole,jointly and severally,any em-ployee who has suffered a loss of earnings as aresult of the reduction in benefits unilaterally im-posed on January 26 and July 1, 1965, in themanner and to the extent provided in the section ofthis Decision entitled"The Remedy."(c)Preserve and, upon request,make availableto the Board or its agents,all payroll records andother records in the Respondents'possessionnecessary for the computation of lost earnings duehereunder.(d)Post at their plants in Odessa,Texas,copiesof the attached notice marked"Appendix."26Copies of said notice,on forms provided by the Re-gionalDirector for Region 16, after being dulysigned by an authorized representative of eachRespondents,shall be posted by Respondents im-mediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter,in con-spicuous places, including all places where noticestotheiremployeesarecustomarilyposted.Reasonable steps shall be taken by Respondents toinsure that said notices are not altered,defaced, ofcovered by any other material.(e)Notify the Regional Director for Region 16,inwriting,within 10 days from the date of thisOrder,what steps Respondents have taken tocomply herewith.26 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith International Association of Heat andFrost Insulators and AsbestosWorkers, LocalNo. 66,AFL-CIO,:as the exclusive represent-ative of the employees in the bargaining unitdescribed below.WE WILL NOT institute changes in the ratesof pay of employees in the aforesaid bargainingunit without first consulting with and bargain-ing with the above-narked organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization, toform labor organizations, to join or assist theabove-named Union, or any other labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in any other concerted activities for thepurposes of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities.WE WILL, upon request, bargain collectivelywith the said Union as the exclusive represent-ative of all our employees in the appropriateunit with respect to rates of pay, wages, hoursof employment, and other conditions of em-ployment, and if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All mechanics and improvers of El PasoProducts Co. and Ref-Chem Company,who are engaged in the preparation, dis-tribution,and application of pipe andboiler coverings, insulation of hot sur-faces, ducts, flues, etc., the covering ofcold piping and circular tanks connectedwith the same and all other work includedin the trade jurisdictional claims of theUnion, including alterations and repairingof work similar to the above, and the useof all materials for the purpose mentioned,but excluding all other employees of ElPaso Products Co. and Ref-Chem Com-pany, all office clerical employees, guards,watchmen, and all supervisors as definedin the Act.WE WILL make whole any employee who hassuffered a loss of earnings as a result of thereductions in benefits unilaterally imposed onJanuary 26 and July 1, 1965.DatedByEL PASO PRODUCTS CO.(Employer)(Representative)(Title)DatedByREF-CHEM COMPANY(Employer)(Representative)(Title) REF-CHEM CO.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, Federal Office Building, Room 8A24, 819TaylorStreet,FortWorth,Texas76102,Telephone 334-2921.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a charge filedby the Union on July 6, 1965, against the RespondentRef-Chem Company, and, upon an amended charge filedby the Union against both Ref-Chem Company and ElPaso Natural Gas Products Company on October 25,1965, the Regional Director for Region 16 issued a com-plaint dated November 16, 1965, in which the Respond-ents were charged with the violation of Section 8(a)(5)and (1) of the Act.The hearing on the complaint opened in Odessa, Texas,on January 25, 1965, and upon motion of counsel for theGeneral Counsel, the complaint was amended in variousrespects.The hearing had to be adjournedsine dieonJanuary 26, 1965, however, due to the failure of severalof the General Counsel's principal witnesses to respondto the subpenas which had been duly served upon them.During the recess, the judicial enforcement of the sub-penas was secured but the recess was prolonged whenone of the subpenaed witnesses became involved in anautomobile accident which incapacitated him for a con-siderable time. During the long recess, the complaint wasfurther amended in various respects upon motion of coun-sel for the General Counsel, in order to correct varioustechnical defects, and to allege various bargaining units asappropriate in the alternative.The hearing was resumed in Odessa, Texas, on May 23and completed on May 27, 1966. Subsequent to the hear-ing counsel for the General Counsel and for the Respond-ent El Paso Natural Gas Products Company filed briefswith the Trial Examiner. iUpon the record so made, and in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing findings of fact:1.THE RESPONDENTS AND THE OTHER EMPLOYERS IN-VOLVED IN THE PRESENT PROCEEDINGThe Respondent, Ref-Chem Company (it will bereferred to hereinafter as Ref-Chem), is a Texas corpora-tion,which maintains its principal office and place ofbusiness in Odessa, Texas, and which engages in the con-struction of plants and in the maintenance of industrialequipment.During the past year, Ref-Chem, in the course and con-duct of its business operations, performed services valuedin excess of $100,000. Of these, services valued in excessof $50,000 were furnished to, among others, Rexall385Chemical Company, a division of Rexall Drug andChemical Company, and El Paso Natural Gas Company,each of which enterprises annually produces and shipsgoods valued in excess of $50,000 directly outside theState of Texas and receives goods valued in excess of$50,000 directly from points outside the State of Texas.The Respondent, El Paso Natural Gas Products Com-pany, the name of which has recently been changed to ElPaso Products Company (it will be referred to hereinafteras El Paso), is a Texas corporation which had its incep-tion in 1955 or 1956. Up to January 1964, El Paso waslocated in El Paso, Texas, but it then moved to Odessa,Texas, where it is presently located. El Paso is engagedin the manufacture, sale, and distribution of petrochemi-cal products. El Paso is a subsidiary of El Paso NaturalGas Company (it will be referred to hereinafter as ElPaso Natural Gas), with which it should not be confused.El Paso Natural Gas owns approximately 75 percent ofthe stock of El Paso.During the past year, El Paso, in the course and con-duct of its business operations, purchased, transferred,and delivered to its Odessa, Texas, plant, goods and sup-plies valued in excess of $50,000. Of these, goods andsupplies valued in excess of $50,000 were transported toits plant directly from States of the United States otherthan the State of Texas. During the past year, El Paso hasalso received gross revenues in excess of $250,000 in thecourse and conduct of its business operations.Erectors & Constructors, Inc. (it will be referred tohereinafter as E & C), was a Texas corporation whichwas incorporated in 1954 or 1955 for the purpose of en-gaging in general construction work, and which was basedin El Paso, Texas. In 1958, however, Steve G. Caldwell,the president of E & C, obtained a contract to do main-tenancework for El Paso-the contract was datedDecember 1, 1958. E & C had a shop, office, andwarehouse all located on the plantsite of El Paso, the landon which the E & C building was located being leasedfrom El Paso. The work performed by E & C for El Pasowas insulation maintenance work. On July 15, 1960, E &C was dissolved as a corporation, and its assets and liabilities, including the maintenance agreement of December1, 1958, was taken over by Insulation & Specialties, Inc.Insulation& Specialties, Inc. (it will be referred tohereinafter as I & S), is a Texas corporation which had itsinception in 1954. It was at-first located in El Paso, Tex-as, but it moved to Odessa, Texas, early in 1961, whereits address was Farm Road 1936. I & S has been engagedprimarily as an insulation contractor in the insulation ofpiping and boilers and other components of industrialplants under construction, as well as in the repair andmaintenance of such facilities.During the year prior to September 30, 1964, which isa representative period, I & S, in the course and conductof its business operations; performed services valued inexcess of $500,000. Of these, services valued in excessof $50,000 were performed in States other than the Stateof Texas. During the same period of time, I & Spurchased goods and materials directly from supplierslocated outside the State of Texas, and such goods andmaterials had a value in excess of $50,000.Leona Lee Corporation (it will be referred tohereinafter as Leona Lee) is a Texas corporation, whichhad its inception on October 1, 1964, and which at allICounsel for the Respondent Ref-Chem also filed a brief in the form ofa letter. 386DECISIONSOF NATIONALLABOR RELATIONS BOARDmaterial times has maintained its business at Farm Road1936,Odessa, Texas,where it has been engaged primari-ly as an insulation contractor in the insulation of piping,boilers, and other components of industrial plants underconstruction,as well as in the repair and maintenance ofsuch facilities.During the past year, Leona Lee, in the course and con-duct of its business operations, has performed servicesvalued in excess of $200,000. Of these, services valuedin excess of $50,000 were performed in States of theUnited States other than the State of Texas. During thesameperiod of time, Leona Lee has purchased goods andmaterials valuedin excessof $50,000 directly from sup-pliers located outside the State of Texas.[I.THE LABOR ORGANIZATIONINVOLVED IN THEPRESENT PROCEEDINGInternational Association of Heat and Frost Insulatorsand Asbestos WorkersLocalNo. 66,AFL-CIO (itwillbe referred to hereinafter as the InsulatorsUnion or asLocal 66)is a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.General IntroductionThe basic issue involved in the present proceeding iswhether the doctrine of the continuity of the "employingindustry" is applicable in the rather complex circum-stances of the present case, which involves a successionof corporate employers, a union contract with one ofthem, and the efforts of some of the employers to escapethe obligations of that contract, insofar as it concernedthe work ofan insulationmaintenance crew, known asSteve Harris' crew, at a group of plants which are at acommon situsknown as the Odessa complex.The plants comprising the Odessa complex are, ap-parently, the plants of El Paso, the Rexall Drug andChemical Company, and the Shell Oil Corporation. Thecomplex came into existence when the construction ofthe first El Paso plant, the butadiene plant, was started in1956; between 1956 and 1961, El Paso added a styreneplant, a refinery, benzine, and ethylene units, a powerplant, and a boiler plant. The record does not showpreciselywhen the Rexall and Shell plants were con-structed but, apparently, both of them are within thefence that surrounds the El Paso complex.2Insulationwork is involved, of course, in the construc-tion of plants of the type of those involved in the Odessacomplex. Such insulation work is, however, of a noncon-tinuing nature.But continuous insulationmaintenance isalso required to keep piping, boilers, and other thermalequipmentin a stateof good repair. In some plants, the in-sulationmaintenancework is performed by a main-tenance department of the plant itself. El Paso has neverhad, however,a maintenancedepartment of its ownproforma,and all of itsinsulationmaintenance work hasbeen done under contract by an insulation maintenancecrew, which throughout the period of the events involvedin the present proceeding has worked under the directionof Steve Harris, and hence has come to be known as2Some of these findings concerningthe Odessa complex, as well assome of the subsequent findings relatingto the work performed at thecomplex, are based on the evidence in an earlier representationproceed-Steve Harris' crew. This crew has serviced, moreover,not only the El Paso plants but the other plants of theOdessa complex.Insulation work comes under the jurisdiction of the in-sulators'union,which has instituted the present proceed-ing by filing charges against Ref-Chem and El Paso. Theinsulators'union isa craft union whose members aredenominated "mechanics" or "improvers," the formercorresponding to "journeymen" and the latter to "ap-prentices" in the traditional craft unions. They specializein performing insulation work on piping and boilers butthis work may also involve sheet metal work, bricklaying,welding, the building of scaffolding, and painting. Sincethiswork falls generally within the jurisdiction of othercraft unions, agreements have been worked out in thecourse of the years with these craft unions, such as thesheet metal workers union, the boilermakers' union, thebricklayers'union,the carpenters'union,and the paint-ers' union,by means of which the jurisdictional claims ofthe respectiveunionshave been determined. So far as theOdessa complex is concerned, the insulators' union hasnever recognized that continuous maintenance work isnot within its jurisdiction, or that there is any distinctionbetween insulation construction work and insulationmaintenance work.B.The Maintenance AgreementsIn order to secure the performance of its maintenancework, El Paso entered into a maintenance agreement,dated December 1, 1958, with E & C, the agreementbeing signed on behalf of E & C by Steve G. Caldwell, itspresident. Under date of October 1, 1963, El Paso alsoentered into an agreement with Ref-Chem, the agreementbeing entitled "Routine Maintenance and MiscellaneousConstruction Agreement," and being signed by James L.Baker, its president.In the agreement with E & C, the contractor was ex-pressly declared to be an "independent contractor" butthe actual provisions of the contract belied the designa-tion and gave El Paso complete control and supervisionof the maintenance operations. Under these provisions,El Paso was given the right to request the removal fromthe work of any employee who, in its opinion, was "in-competent, careless, unqualified" or "guilty of improperconduct"; the work performed was made subject to theapproval of El Paso's inspector and El Paso had the rightto stop the work at any time "in its absolute discretion";the contractor's compensation was limited in accordancewith a wage-rate schedule, equipment rental schedule,and a price list of materials attached to the contract; and,finally, the contractor was prohibited from assigning,subletting, or subcontracting the agreement in whole orpart without the previous written consent of El Paso.The evidence shows, moreover, that under this main-tenance agreement with E & C, the control exercised byEl Paso even went beyond what the literal provisionsthereof permitted. Although theinitialselection of em-ployees was to be made by the contractor, it is clear fromSteve Harris' testimony that until January 1965, El Pasoapproved applications for employment on his insulationmaintenance crew; determined the number of his em-ployees, including any extra help which he might require;ing involvingI& S (Case 16-RM-244). The transcriptof the evidence inthis proceeding was incorporated in the record in the present complaintproceedingby stipulation of counsel representing all parties. REF-CHEM CO.and also whether any of them should be permitted towork overtime.The later maintenance and construction agreementwith Ref-Chem differed considerably in verbiage from theprovisions contained in the E & C contract. So far ascompensation was concerned, the Ref-Chem contractprovided for payment to the contractor of fixed fees overand above its expenses for labor, equipment, and otherexpenses,which were to be in accordance with aprescribed schedule. The Ref-Chem contract, unlike theE & C contract, contained no express prohibition on as-signments. The contract ran, however, only from monthto month, and was subject to termination by either partyon 90 days' notice. No insulation maintenance work ap-pears to have been done under this contract for El Paso,however, until January 1965, as hereinafter related.C.The Corporate Structure in Relation to the the Per-formance of the Insulation Maintenance ContractsThe corporate structures, by means of which the insu-lationmaintenance work was performed, did not, how-ever, remain constant. From 1958 to 1965, the insulationwork was performed under the contract with E & C butthe organization that did so could aptly be described asthe "Tillery-Baker enterprises" because they were ownedby two entrepreneurs whose names were Jack Tillery andJames L. Baker. It seems that E & C was merely one ofthe ways under which they operated. Although Steve G.Caldwell was the president of E & C, he was probably notmuch more than a figurehead. Harris, who described himas the superintendent of the insulation maintenance crewof which in the early days he was merely the foreman,was obviously unaware of the actual office which Cald-well, apparently, filled in E & C. Indeed, in these years,Harris did not really know whether he was working for E& C or I & S. When Harris was made superintendent ofthe insulation maintenance crew, in succession to Cald-well, he knew that he owned his elevation to Tillery buthe did not know precisely what Tillery's position was.His understanding was that E & C was simply a unit of I& S, and in fact this accurately described the situation. E& C and,I &. S were so closely integrated in their opera-tions that at least after they moved from El Paso to Odes-sa they occupied the same building, which was leasedfrom El Paso. In both E & C and I & S, all the stock of thecorporations was owned by Tillery and Baker, althoughthe precise distribution of the stock between them at alltimes is' not established.3 Although Tillery was never anofficer of E & C, he was president of I & S, and to all out-ward seeming, he was the dominant figure in its affairs,Baker contenting himself, apparently, with being vice pre-sident of I & S, and president of Ref-Chem.4For reasons best known to themselves, Tillery andBaker decided in 1960 to dissovle E & C and terminate itsexistence. This was accomplished by a Certificate of Dis-solution dated July 15, 1960. Upon the dissolution of E& C its assets were transferred to I & S, and the latter as-sumed all its liabilities. I & S continued to occupy thesame building on the El Paso plantsite, and El Paso wasadvised of the assumption of the assets and liablities of E& C by I & S. It does not appear that any official of El3At one time at least, Tillery held only one-third of the stock of E & C.4Counsel for I & S, in the representation proceeding in 1964 (144NLRB 1540) summed up the situation felicitously when he described E &C and I & S as "pockets in the same pants "5The figures relating to the sales of Ref-Chem to El Paso were sup-387Paso interposed any objection to the change which hadbeen effected.Another change in the Tillery-Baker enterprises wasrepresented by the incorporation of Leona Lee on Oc-tober 1, 1964. All the stock of Leona Lee was held by theimmediate members of Tillery's family, and Baker wasneither a stockholder nor an officer of the corporation.The corporate officers of Leona Lee were the same asthose of I & S, except for a shift in the presidency. Til-lery, who had been president of I & S, became a vice pre-sident of Leona Lee, while Allen De Villier, who hadbeen a vice president of I & S, became president of LeonaLee. Just before the incorporation of Leona Lee the cor-porate officers of I & S had been Jack Tillery, president;Allen De Villier and John H. Williams, vice presidents;and Marvin Hargraves, secretary-treasurer. The first cor-porate officers of Leona Lee were Allen De Viller, pre-sident; Jack Tillery and John H. Williams, vice pre-sidents;andMarvinHargraves, secretary-treasurer.Upon its incorporation, Leona Lee, with the consent ofEl Paso, took over all the assets and liabilities of I & S, in-cluding the performance of the insulation maintenancecontract of 1958 between El Paso and E & C. Leona Leetook over Steve Harris' crew, and continued the opera-tions which had theretofore been performed by I &-S, oc-cupying the same building that-had previously been occu-pied by I & S. Although I & S was not dissolved as a cor-poration when Leona Lee came into existence, it became"a mere shell," as Tillery himself conceded, and neverthereafter performed any work.Although he was not a stockholder or officer of LeonaLee, Baker was a stockholder of Ref-Chem, and its pres-ident.When Ref-Chem was incorporated in 1957, Bakerhad held 46 percent of Ref-Chem's stock. By March 4,1960, Baker's share of Ref-Chem's stock had risen to 47percent. On March 17, 1965, El Paso Natural Gas, ofwhich El Paso was a subsidiary, acquired 48 percent ofRef-Chem's stock and it has maintained this stock per-centage since then. The remaining 5 percent of Ref-Chem's stock has been held, since March 17, 1965, byone Jack S. Elliott, who manages an insurance operationfor El Paso Natural Gas and, in partnership with Baker,is also the owner of 4,000 shares of El Paso Natural Gasstock. El Paso Natural Gas and El Paso also do businesswith Ref-Chem. In 1964, before El Paso Natural Gas hadacquired 48 percent of Ref-Chem's stock, the sales ofRef-Chem to it and to El Paso were 36.7 percent, of itstotal sales. In 1965, the year in which El Paso NaturalGas acquired its stock in Ref-Chem, 54 percent of Ref-Chem's routine sales were to it and to El Paso. However,in 1965 Ref-Chem also constructed a mineral processingplant for El Paso Natural Gas in Conda, Idaho, at a costof $5,188,762. If this work is included in Ref-Chem'stotal sales, as it properly should be, Ref Chem's sales toEl Paso Natural Gas would be 77.5 of its total sales.sD. TheRelations between theTillery-Baker Enterprisesand the Insulators UnionThere is evidence that in his early operations, when hewas still located in El Paso, Tillery had trouble with localsof the Insulators Union which led the locals to pull menplied, pursuant to agreement of counsel for all parties, in an affidavit madeby Wesley K. Martin, secretary of Ref-Chem, on May 31, 1966 On mo-tion of counsel for the General Counsel, the affidavit is admitted inevidence as G.C Exh. 86.350-212 0-70-26 388DECISIONSOF NATIONAL LABORRELATIONS BOARDoff his jobs.Tillery then felt compelled to enter relationswith theinsulatorsUnion. The early history of these rela-tions is set forth in the Board's decision inInsulation &Specialties,Inc.,144NLRB 1540 at 1541-42, asfollows:The Employer was formerly located in andoperated in El Paso,Texas.During this time theErectors and Construction Company (herein calledE & C), a firm which was related to the Employer,was also based in El Paso,andinter alia,performedmaintenance services under contract with El PasoNatural.In, or about,September1960 E & C wasdissolved and theEmployer took over the E & Ccontract with El Paso Natural. Shortly thereafter, onor about October 7, 1960, the Employer entered intoan area contract with Asbestos Workers' Local No.106, and at the same time entered into a "main-tenance addendum"modifying the area contract withregard to the El Paso Natural maintenance crew. Theaddendum incorporated by reference the area con-tract governing wage scales and conditions of em-ployment and provided that maintenance employeeswere not to be paid travel allowance or subsistence.It also established work shifts and overtime provi-sions which differed from the area contract.The Employer moved to Odessa in early 1961, andjoined the Master Felters Association,a multiem-ployer group of insulation contractors,herein calledthe Association. On January 17, 1961, the Employerbecame a party to the associationwide contract withthe Union, to expire June 30, 1961, and at the sametime made the"maintenance addendum" effectivebetween the Employer and the Union. Thereafter, onApril 9, 1961, pursuant to the terms of the basic con-tract, the Employer commenced making paymentsinto the Local No. 66 Health and Welfare Fund onbehalf of the maintenance crew members.On July 3,1961, and July 3, 1962, the Associaition, on behalfof its members including the Employer herein, en-tered into collective-bargaining agreements with theUnion. The latter contract expires by its terms onJune 30, 1965. The Employer and the Union, afternumerous bargaining meetings,were unable to agreeon an addendum covering the maintenance em-ployees at El Paso Natural, the employees involvedherein.However, the Employer has continued pay-ments intothe Local No. 66 Welfare Fund for theseemployees.As noted above, pursuant to the terms of theJanuary 17, 1961, addendum, the El Paso Naturalmaintenance crew was paid the basic contract wagescale.Although the July 3, 1961, contract providedfor an increase in the basic wage scale,the main-tenance crew was not paid the increased contractscale.Thereafter, on November 28, 1961, the Unionfiled a charge with the Joint Board alleging that theEmployer was paying substandard wages to theseemployees. This charge was not resolved by the JointBoard and no further action was taken.The July 3,1962, contract provided for further wage increasesand again the contract scale was not applied to themaintenancecrew'swages.On October 12, 1962,the Union filed charges with the Joint Board alleging,inter alia,"Violation of Article VIII [contract wagescale] ;by paying substandard wages to some em-ployees on the El Paso Gas Products Plant, Odessa,Texas." These charges were considered on October27, 1962, by the Joint Board, the parties deadlocked,and, pursuant to a motion by the Association'srepresentative, the Joint Board directed that thematter be referred to the American Arbitration As-sociation in accordance with the arbitration clause.Accordingly, on October 29, 1962, the Union in-stitutedarbitrationproceedings.The Employerrefused to acknowledge the right of the Union to takethe matter to arbitration, challenged the authority ofthe arbitrator, and refused to participate. Thereafter,on April 19, 1963, the Employer filed the instantpetition.On September 16, 1963, an award washanded down by an arbitrator designated by theAmerican Arbitration Association, holding that thecontract entered into July 3, 1962, between the Em-ployer and the Union "is valid on its face and coversthe employees in question."Tillerymaintained both before the arbitrator and theBoard that the contract of July 3, 1962, with the Insula-tors Union, did not cover continuous maintenance work,such as that done by Steve Harris' crew, despite the factthat the contract coveredallmechanics and improvers,and the evidence showed that the word "all" had beenadded to the language of the 1961 agreement to make itclear that the Union would represent all of them, irrespec-tive of whether they did maintenance or constructionwork. The arbitrator rejected Tillery's contentions, how-ever, and held that the contract was valid on its face andcovered the maintenance employees in question. In therepresentation proceeding brought by I & S, the Boardhonored the arbitrator's decision, and held that the con-tract of July 3, 1962, constituted a bar to an election. "In-deed," said the Board, "even without reliance on the ar-bitrator's award, we would find on the record in thisproceeding that the contract executed on July 3, 1962,covers, in an appropriate bargaining unit, the employeesherein petitioned for, among others, and accordinglyoperates as a bar to the petition."However, Tillery failed to comply with the arbitrator'saward, which was rendered on September 16, 1963. Mar-vin Hargraves, the secretary-treasurer of I & S called ameeting of the members of Steve Harris' crew at theOdessa complex on October 14, 1963, in order to discusswith them what to do about the payments which werebeing made on their behalf into the Union's health andwelfare fund. The employeesat the meeting signed astatement in which they declared that they were in favorof either having the 10 cents an hour being paid into theUnion's health and welfare fund added to their wages, orused to secure for them a more desirable insurance pro-gram.At anothermeetingcalled by Hargraves on November15, 1963, which was 2 days after the Board's decision inthe I & S proceeding, he had each of the insulation main-tenance employees present renounce the benefits whichwould inure to them under the arbitrator's award, andrelease their employer from the obligations arisingthereunder. For these renunciations and releases, eachemployee was paid a consideration of $10. Thesereleases,which apparently, had been prepared by the at-torney who represented I & S in the proceeding beforethe Board, and which had been mailed to Allen De Villi-er, one of the I & S vice presidents, who, presumably, hadturned them over to Hargraves, were in the form of af-fidavits. In these affidavits, in addition to making therenunciations and releases already mentioned, eachdeponent declared that he was not a member of the Insu- REF-CHEM CO.389latorsUnion, and that he did not wish the union torepresent him in any way.Shortly after the Board's decision, Donald G. Schaffethe corresponding secretary of Local 66, who was iprincipal witness in the present proceeding,6 filed the firstof a series of grievances with the Trade Board of theMaster Felters Association, in an effort to secure com-pliance with the terms of the 1962 collective-bargainingagreement.' Nothing ever came of the attempt to invokethe grievance procedure of the agreement, however, sinceTillery persisted in his refusal to recognize the validity ofthe agreement, and would not participate in the grievanceprocedure set forth therein.At the same time, however, Local 66 brought suit in theFederal District Court for the Western District of Texas,sitting at El Paso, Texas, to secure enforcement of theterms of the 1962 collective-bargaining agreement, andon December 14, 1964, the court entered a sweepingpreliminary injunction restraining I & S, against whomthe suit had been brought, from refusing to comply withany of the terms of the 1962 collective-bargaining agree-ment. As a result of the restraining order, the members ofSteve Harris' insulation maintenance crew were paid atthe wage rates prescribed by the 1962 collective-bargain-ing agreement from December 14, 1964, the date of therestraining order, to January 18, 1965.A few days before January 18, Schaffer, who by thistime was the business agent of Local 66, attempted tostorm the gates of the Odessa complex. He beat on thegates of the complex, demanding entrance, but he had nopass and was denied admittance, despite the fact that hethreatened to get a Federal marshall to let him in. Harriswas not on the job that morning, being ill, but when hecame in the next day, and learned what had happened, heobtained a pass for Schaffer from the El Paso safetydirector.Hams neglected apparently, to notify Schaffer,that he had a pass for him, but even if he had done so, itwould have made no difference, for El Paso's officialsproceeded to make a decision to terminate Leona Lee'srights under the insulation maintenance agreement of1958 with E&C.Shortly before this happened, Tillery, in conversationswith El Paso officials, had tried, apparently, to get themto agree, to higher wage rates for Steve Harris' crew. Heformalized these efforts by sending a letter dated January16, 1965, to El Paso, in which on behalf of Leona Lee herequested-permission to increase the wage rates of the in-sulationmaintenance employees. The response to thisrequest was not only unfavorable but also immediate. Byletter dated January 18, 1965, El Paso notified LeonaLee that it was terminating the contract as of December1, 1964. Apart from referring to article XII of the con-tract, which allowed El Paso to terminate the contract "inits absolute discretion," no reason for the termination wasgiven in the letter.Schaffer's inability to penetrate the complex is only oneillustration of El Paso's nonunion policy. It was madeeven clearer by the experience of one Harold H. Stewart,who began,working for Ref-Chem on August 10, 1964, asthe general foreman of a construction project nearGeorgetown, Idaho, known as the Georgetown Con-struction Project, which was a fertilizer plant. Stewartwas hired by Robert Gertson, who was construction'By this time, however, Schaffer hadbecome business manager of theUnion°The first of the grievances was dated November 19, 1963, and wasfollowed by other grievances dated January 7 and 14 and April 6, 1964.manager for Ref-Chem, but he was unable to go to workuntil his employment had been approved by El Paso of-ficials, who in their interviews with Stewart, made it clearto him that the iob was to be operated strictly on a non-union basis. The reason for making this clear was thatStewart himself had a union background. Although Stew-artwas finally hired, it was only after doubt had beenexpressed that he was the proper man for the job be-cause of his union background. Despite the fact that allpersonnel on the job had to be approved by El Paso,Stewart did manage to hire a few union men but theyseem to have come under suspicion as "union agitators."Stewart expressed the opinion that, although he had beena construction superintendent all his life, he had neverbeen so closely supervised before by a customer'srepresentative.Once when Stewart was talking toGertson about the closeness of this supervision, he sug-gested to the latter that they ought to invoke the provi-sion of the contract with El Paso that declared Ref-Chem to be an "independent contractor." Gertson atonce warned Stewart never to mention that term again."They do not like that term, `independent contractor."'he said. "Although it is in the contract, don't use that."The precautions taken by the El Paso officials in thecase of Stewart may seem excessive but they may wellhave been due to the fact that Baker, the president of Ref-Chem and the longtime associate of Tillery, who prac-ticed partial unionism, had not been as steadfast in hisnonunionism as the El Paso officials themselves. Bakerhad sometimes accepted contracts which had to be per-formed strictly on a union basis. But these contracts hadnot been performed by Ref-Chem but by still another cor-poration known as American Western," which had beenunder Baker's complete control until the end of 1964, foruntil then he had been president of the corportaion andthe owner of all of its stock.9 During the period of Baker'sownership of American Western, its business transac-tions had been carried on on the premises of Ref-Chem,and all of its work had been performed under contractwith labor organizations.E. The Present Performance of the InsulationMaintenance WorkWhen El Paso terminated Leona Lee's rights, itbecame necessary, of course, for it to make other arrange-ments to have the insulation maintenance work per-formed. No bidding on this work was invited, however.An oral agreement was simply made with Ref-Chem toperform this work under the terms, apparently, of its ex-isting maintenance contract with El Paso.Ref-Chem needed, therefore, to acquire an insulationmaintenance crew in a hurry but this proved to be noproblem. When Leona Lee had lost the contract, Tilleryinformed Harris of this development, and told him to payoff his crew. All of them, including Harris, were nowunemployed but the period of unemployment of SteveHarris and of nine members of his crew proved to bebrief.They applied to Ref-Chem for employment, andHarris and the nine members of his crew were hired byRef-Chem within a week after their termination by LeonaLee. On the very day that they were terminated by LeonaLee -the date was January 18, 1965-they filed employ-ment applications with Ref-Chem, and they were hired by8 It had been incorporated on February 23, 1959, as American WesternConstruction Company but the name of the corporation was changed toAmerican Western Company, Inc., on May 10, 1962.1As of January 1, 1965, Baker sold all of his stock to one C. F. Opel. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDit as of January 26; 1965, although some of them at leastreceived somewhat reduced wages. 10 These nine mem-bers of Harris' crew were, to give their names inalphabetical order, Floyd Frederick Brunner, Johnny Ed-ward Fowler, Antioco Guerra, Guillermo N. Lara,Sifreda G. Mata, Marshall Don Mullis, Don L. Murray,William Roberson, and Owen Rodgers. Two other mem-bers of Steve Harris' crew, Andrews R. Sauseda, and Ish-mael Gonzales, who also applied for employment to Ref-Chem on January 18, 1965, were hired later-on March12 and September 28, 1965, respectively. Five othermembers of Steve Harris' crew made applications to Ref-Chem for employment later in 1965, and were hired onvarious dates betweenMarch and September 1965.These five were CharlesB.Baugus,James R. Ray,Bobby G. Nichols, M. T. Mullis, and L. D. Collins. Vir-tually all 16 of these employees were old hands, havingpreviously worked either for I & S or for Leona Lee.Local 66 did not learn of the change in the performanceof the insulation maintenancework at the Odessa com-plex until early in February 1966.11 The reason for thisappears to have been the fact that the Union had no mem-bers at the Odessa complex, and that there were, there-fore, no channels of communication between Schafferand the employees working at the Odessa complex.Schaffer took no immediate action, however, even afterhe knew what the situation was. The reason for this mayhave been that the Union was still seeking to secure en-forcement of its contracts in the courts. In any event,under date of June 11, 1965, counsel representing theunion in the present proceeding finally addressed a letterto Ref-Chem, reading as follows:On behalf of my client, the International Associa-tion of Heat and Frost Insulators and AsbestosWorkers Local No. 66 of Amarillo, Borger, Lub-bock and Odessa, Texas, you are hereby requestedto comply with the terms of the contract applicableto the employees engaged in maintenance work attheEl Paso Natural Gas Company complex inOdessa, Texas. A copy of the contract is enclosedherewith.In view of the fact that your company has takenover the employees and supervision from Insulation& Specialties and Leona Lee, the former employer,under applicable law the union looks to you for com-pliance with the terms of the contract. The union alsoexpects you to recognize it as bargaining agent forthese employees.Your prompt reply will be appreciated.Ref-Chem never made any reply to this letter andLocal 66 proceeded to file the charge which has led to thepresent proceeding.By way of postscript, it should be added that on March15, 1966, Local 66 entered into an agreement with Tilleryand his companies, I & S and Leona Lee (significantly, inthe agreement they were collectively called the Em-ployer), under which the Union agreed to withdrawcharges that it had filed with the Board in othercases'12and the parties settled the court litigation in which theywere involved.13 Under other terms of thesettlementagreement, Leona Lee was to be dissolved; Tillery's insu-lation business was to be performed only by I & S; Tilleryagreed to enter into an individual collective-bargainingagreement with whatever local of the Insulators Unionhad jurisdiction; and to abide by the hiring practices ofthe locals of the Insulators Union which had jurisdictionin any other area in which he might operate. It was ex-pressly provided in the settlement agreement that itwould cover both construction and maintenance work, in-cluding any work at the Odessa complex, in the event thatTillery should obtain a contract to perform such work.'4F.Concluding FindingsIt is established doctrine that if assets and employeesare transferred from one employer to another, and theidentity of the employing enterprise is left substantiallyintact, it is the duty of the successor employer to bargainwith an incumbent union. This doctrine rests upon thenecessity of protecting the incumbent union when the em-ploying enterprise has changed hands, in order to carryout the policies of the Act and to promote industrialpeace. Since the duty imposed upon the successor em-ployer rests upon broad considerations of public policy,it cannot be avoided by private contract.' 5 Thus it cannotbe avoided by providing in the contract of sale that thepurchaser would not assume the obligations of the unioncontract. 16I find, however, many difficulties in applying the "em-ploying industry" doctrine in the circumstances of thepresent case. These difficulties, which involve policy, aswell as technical, considerations, do not rest merely uponthemultiplicity of the corporations involved, althoughthey appear greater in number in the present case thanever before'17 or upon the fact that the only asset evertransferred has been a maintenance contract, and the onlyemployees transferred have been the members of a singlemaintenance crew. It has been held that a transfer of as-sets or employees does not have to be complete, and asuccessor corporation, which has taken over a part ofbusiness employing a unit of unionized employees, is noless obligated, in appropriate circumstances, to honor theterms of the union contract than if it had taken over thewhole of the business.' 8Counsel for the General Counsel emphasizes El Paso'ssteadfast nonunion policy, and the evidence compels theconclusion that its officials have always avoided havingany dealings with a union. But the maintenance of such a10Thepay of some of the mechanicswas reduced, apparently, from$3.90 to $3.75 an hour.11The date is probably February 5, 1965, when Schaffer encounteredTillery at acontempt hearing in El Paso andthe latterinformedhim thatRef-Chem had taken over the work for El Paso.12Thesecaseswere 16-CA-2395, 2461, 2486, 2232, and 2329.13Tilleryagreed to dismiss his appeal in the casebetween I & S andLocal66 that was pending in the UnitedStates Circuit Court of Appealsfor the Fifth Circuit. The partiesalso agreedto entry of judgment ofdismissal in the case ofLocal 66 v. Leona Lee,Civil Action 2592, in theU.S. District Court for the Western District of Texas.14Although a partyto the agreement as an individual,Tillery did notsign the agreement in his individualcapacity.He alone signedit, however,on behalf of I & S, and he, together with John H. Williams, signed it on be-half of Leona Lee, which,under the terms of the agreement,was destinedto be dissolved.15SeeMaintenance, Incorporated,148 NLRB 1299, 1301.1s SeeWackenhut Corporation v. International Union, Plant GuardWorkers,332 F.2d 954 (C.A. 9);U.S. Steelworkersof America v.Reliance Universal, Inc., 335F.2d 891(C.A.3); PaperMill Workers v.Fibre Co.,62 LRRM2772 (D.C.E. Wash.,November17, 1965).17 1 have been able to find only one case,Southerland's TennesseeCompany, Inc.,102 NLRB 1178, in which a succession of corporationwas involved,but these were limited to three.16See Cruse Motors, Inc.,105 NLRB242, 247-248;Royal Oak Tool&Machine Company,132 NLRB 1361. REF-CHEM CO.391policy is not in itself an unfair labor practice, and, in anyevent, even if it were, it would only be an aggravating fac-tor, so far as the application of the successorship of doc-trine is concerned, for the duty of a successor employerto deal with an incumbent union exists quite apart from itsattitude towards union, if the other requisite circum-stances are present.IfEl Paso had any duty towards the union in thepresent case, it would have rested, moreover, on its rela-tionshipwith Ref-Chem, and the establishment of itsstatus as a joint employer with Ref-Chem. The primaryinquiry must be, therefore, whether Ref-Chem became asuccessor employer, which was obligated to carry out theterms of the 1962 contract with Local 66. Counsel for theGeneral Counsel has established a very solid case in trac-ing the line of succession from E & C to I & S and toLeona Lee. Each of these three corporations was thealter egoof the other. The line of succession is, however,interruptedwith the elimination of Leona Lee. Theevidence hardly justifies the conclusion that Ref-Chem isthealter egoof Leona Lee, or of El Paso. While the rela-tionship between Ref-Chem and El Paso has been close,ithas not been shown that the latter exercises majoritycontrol either directly or through its parent corporation,El Paso Natural Gas.Knowledge of Tillery's troubles with Local 66 is a fac-tor in evaluating the motives of the officials of El Paso interminating his rights under the maintenance contract,and of the officials of Ref-Chem in taking over the main-tenance work. But, again, the knowledge of the former isfar better established than that of the latter. There is nodoubt that Jack M. Strickland, El Paso's vice president,knew about the court proceedings in which Tillery was in-volved and about the pressure that was being exerted onthe latter to get him to accept the wage rates required bythe union contract. But there is no direct evidence thatBaker or any other official of Ref-Chem knew exactlywhat the score was, so far as Tillery was concerned. TheRef-Chem officials must have known in a general wayabout Tillery's union troubles. But there is quite a dif-ference between knowledge based on rumor and hearsayand the more precise knowledge obtained from examininglegal documents, signed and sealed. It must not be forgot-ten that in January 1965, when Ref-Chem began to per-form the insulation maintenance work at the Odessa com-plex, Baker was no longer involved in any enterprise withTillery, and that the former had, therefore, no directsource of knowledge. In evaluating the conduct ofBaker, it should also not be forgotten, moreover, that hedid not always pursue a nonunion policy.In any event, the crucial question to be determined isnot the extent of the knowledge of the Ref-Chem officialsbut whether they continued substantially the same em-ploying enterprise and whether the work of the insulationmaintenanceemployeesremainedsubstantiallyunchanged after they took over the insulation main-tenance work at the Odessa complex in January 1965.Throughout the chronology of the events in the presentcase, reference has been made to Steve Harris' crew. Butthis has been done for the sake of convenience. It was notthe intention to imply that the members of the crewremained virtually unchanged during the many years thatthey have performed the insulation maintenance work atthe Odessa complex. However, it is precisely this as-sumption that is made, apparently by counsel for theGeneral Counsel.19 While some of the same insulationmaintenance employees undoubtedly worked under Har-ris at the Odessa complex through the years, it is apparentthat there were also many changes in the crew. As amatter of fact, it is not possible to trace the continuoushistory of Steve Harris' crew from the documents in-cluded in the record, which consist of payrolls and otherpersonnel records, and which only cover their employ-ment during certain periods. It would seem from theevidence as a whole that Harris' crew had a hard core ofregulars but there were also irregulars or extras who werehired from time to time in accordance with the volume ofthe work. Harris testified that during the Tillery days hiscrew consisted of 6 or 7 men, and that after Ref-Chemtook over, of 11 or 12 men, but these would hardly in-clude the extras.20 It is doubtful, therefore, that the nineinsulationmaintenance employees who were hired byRef-Chem after their discharge by Leona Lee constituteda majority of the complement of employees who normallyconstituted Steve Harris' crew. Three of these nine em-ployees, i.e.,Antioco Guerra, G. V. Lara, and F. F.Brunner, were transferred, moreover, to Shell and Rexallabout the middle of February 1965, and two of them, DonL.Murray and F. F. Brunner, were terminated in Sep-tember 1965. Furthermore, in assessing the takeover ofthe Leona Lee employees by Ref-Chem, it is important torealize that the "extras" on Steve Harris' crew were notjust casual employees who were taken on for briefperiods, and then never heard from again. They, too, wereold hands, and most of them had worked for Tillery atleast as far back as 1963.The question of the number of the insulation main-tenance employees who were taken over by Ref-Chem is,however, less important than what happened to themwhen they became part of the Ref-Chem organization.Ref-Chem represented a considerably larger businessthan any of Tillery's corporations, and it was engaged inlarge scale construction, in addition to insulation main-tenance work.21 Ref-Chem maintained not only an insula-tion maintenance crew but eight other crews; i.e., an in-struments crew, a welders' crew, a pipefitters' crew, amillwrights' crew, a mechanics' crew, a cleanup crew, apaint crew, an electrical crew, and an equipment crew.22As has already been pointed out, the work of insulatorsinvolves work which requires the skills of many othercrafts, so much so that many jurisdictional conflicts withother craft unions had to be solved by a series of agree-ments. Since the insulator's craft is such an amorphouscharacter, it is easy to understand how in an organizationwhich comprised so many crews who could perform workinvolved in insulation maintenance, a rigid separation ofcrafts and skills would not be maintained. In fact, it wasnot strictly maintained after Steve Harris' crew came towork for Ref-Chem. They could now get the painters topaint their fittings; the laborers to move their scaffolds19Thus, in his brief, he states that "Hams' crew has maintained a rathersteady complement of employees over the period of years,the same em-ployeeshaving worked on Hams' crew for Erectors and Constructors, In-sulation & Specialties, Leona Lee and non Ref-Chem .. ." (Emphasissupplied) Counsel for the General Counsel also states that "Harris' crewvas hired by Ref-Chem. . "11No less than 19 insulation maintenance employees signed thereleases of November 15, 1963.21This is pretty definitely indicated by the construction in 1965 by Ref-Chem of the mineral processing plant at Conda, Idaho, at a cost of$5,188,76222There are references in the record also to a separate cleaning unit butthis appears to have been no more than a piece of equipment, presumablyrun by a single operator. 392DECISIONSOF NATIONAL LABORRELATIONS BOARDand help the bricklayers to clean out the boilers; and tcobtain the help of the welders and electricians when itwas needed. They worked in particularly close collabora-tion with the carpenters and painters. Steve Harris mayhave exaggerated a bit when he declared that "all of theeggs are inone basket now" but there is no doubt that aconsiderable degree of integration was accomplished.There has not only been mutual aid but some degree ofmovement between crews, particularly when layoffs wereimpending.23There have even been occasions when Har-ris turned a work order to another foreman when hethought that the latter's crew could do the job better.Another important factor in breaking down the autono-my of Harris' crew has also been the acquisition by ElPaso of the building,equipment,and materials formerlyowned by Tillery. This has made the materials and equip-ment available to other crews than Steve Harris'. Indeed,this change in the use of equipment and materials in-dicates that in performing the insulation maintenancework Ref-Chem has not really been doing so under theterms of its 1963 agreement with El Paso, for, under arti-cle I I 1 of that agreement, the contractor was "to purchasesuch supplies, materials and outside services and rentsuch equipment as may be required for the performanceof such work." Moreover, after the takeover of SteveHarris and some of his men, the primacy of Steve Harrishas been undermined and El Paso has not been exercisingthe degree of control over the insulation maintenancework which obtained during the Tillery regime. UnderTillery, Harris was his employer's second in command,whereas now Harris is only one of eight or nine foremen.Like them, he is supervised by the Ref-Chem managerialhierarchy, especially by John Cowan, the Ref-Chem vicepresident in charge of maintenance. He does not workclosely with the El Paso officials any longer, and his day-to-day operations are no longer supervised by them. If heneeds extra men, or wishes his employees to work over-time, he getspermission from the Ref-Chem officialsrather than from those of El Paso. The retention of em-ployees is also cleared by him with officials of Ref-Chemonly. It is also Ref-Chem thatissuesthe passes that arenow required by the employees to gain entrance into theOdessa complex.The employees working under Harris are now knownas the utility crew. While this designation was adoptedonly after the present case arose, Harris proposed thechange of name long before that, and it better expressesthe nature of the work performed by the employees work-ing under him. Ref-Chem does not employ the terms"mechanics" or "improvers," and its wage scales are dif-ferent, although, like the union wage scales, they embodya line of progression, depending on skill and experience.What now exists in Ref-Chem would seem to be a depart-mentalmaintenanceunitwhich has a variety of craftcharacteristics. Indeed, although it is, apparently, theposition of counsel for the General Counsel that nothinghas ever really changed, so far as the performance of theinsulationmaintenancework at the Odessa complex isconcerned, he actually demonstrates that a change hasoccurred with the advent of Ref-Chem. Thus, he arguesinhis brief: "Insulationmaintenancecrew employeesunder Ref-Chem maintain their role as craftsmen exceptthat now they are part ofa maintenancecraft unit ratherthan a construction and maintenance craft unit .... Theconclusion to be drawn from this evidence is that the in-sulation crew at El Paso retained its craft characteristicsafter having been `severed' from the construction andmaintenance unit by the assumption of the insulationmaintenance work by Ref-Chem .... This "`severance'from the construction and maintenance unit found ap-propriate in theInsulation & Specialties, Inc.casesupradoes not destroy the appropriateness of the craft main-tenance unit of insulation employees or, in the alternativea departmental unit with craft-like characteristics becausethe insulation department continued as a `functionallydistinct and separate,' group and this union has 'tradi-tionally devoted itself to serve the special interest of theemployees in question."'It is,moreover, one of the striking aspects of thepresent case that counsel for the General Counsel has re-peatedly amended the allegations of his complaint settingforth the bargaining unit. In the final versions, there arealleged in the complaint three bargaining units in the alter-native. The first of these alternative units is a craft unit ofallmechanics and improvers on a multiemployer basis,i.e., on the basis of the Master Felters Association; thesecond of the alternative units is the same unit on a single-employer basis; and the third of the alternative units is asingle-employer unit consisting of the employees of theRespondent who are engaged in insulation maintenancework at the Odessa complex. This last-mentioned unit isclearly different from the contractual unit found ap-propriate in theInsulation & Specialtiescase, and allthree units are different from those set forth in the brief ofcounsel for the General Counsel. So far as the third of thealternativeunits isconcerned, moreover,it isclear thatthe union does not now represent any of the employees insuch unit.Iam aware, to be sure, that in a multiemployer bargain-ing unit, the duty of an employer to bargain with the unionfor the duration of the contract depends on whether theunion represents a majority of the employees in the mul-tiemployer bargaining unit as a whole'24 and thus it istheoretically possible for an employer to be included in amultiemployer bargaining unit, and to have to bargainwith the incumbent union, although none of his em-ployees are or have been union members. Nevertheless,the Board has never explicitly held, so far as I am aware,that the duty of an employer to bargain with an incumbentunion for the duration of its contract also extends to anemployer, who has never been a member of a multiem-ployer bargaining unit, or a party to the contract betweenthe multiemployer bargaining unit and theunion,and whoknows at the time he receives a request from the union tobargain that his own employees are not members of theunion. It may reasonably be required in such case that theGeneral Counsel at least go forward with proof that theunion represented a majority of the employees in the bar-gaining unit at the time the contract was made, especiallyin a case such as the present in which it has never been af-firmatively established that the Union represented amajority of the employees in the multiemployer bargain-ing unitat the time that the contract was made, and thevalidity of the contract depended wholly on the presump-tion that the Union was the majority representative of theemployees at the time of the execution of the contract.252' For example, one of Harris' men, who originally came fromthe paintcrew, is not workingin the instrumentshop. Two pipefitters, who wouldotherwise havebeen laidoff, havebeenworking for Harris.11 SeeSheridan Creations,148 NLRB 1503, 1506, and other casesthere cited.25 SeeShamrock Dairy, Inc.,119 NLRB998, at 1001-02, and 124NLRB 494 at 495-496, enfd. 280 F.2d 665 (C.A.D.C.). REF-CHEM CO.393In the present case, no proof was offered by counsel forthe General Counsel that the union ever represented amajority of the employees in the multiemployer bargain-ing unit, nor did he attempt to rebut the proof that the em-ployees of the Respondent Ref--Chem who performed in-sulation maintenance work were not union members.Normally, it is the function of the successorship doc-trine to protect employees who are union members, andwho wish to remain so, from being deprived of thebenefits of their union membership. If the successorshipdoctrine were to be applied in the present case, however,the result would be to confer upon the employees of thesuccessor employer a form of protection which they quiteclearly no longer desire, and which rests at best upon apyramid of presumptions.The perplexities are multiplied in the present case bythe policy followed by the Union in dealing with the suc-cession of employers. This policy was to seek judicial en-forcement of the 1962 contract, rather than to invoke thejurisdiction of the Board and charge the employers withviolations of Section 8(a)(5) of the Act. This policy wasfollowed not only in the case of I & S but also in the caseof Leona Lee when it took over the insulation main-tenance work. Even after Ref-Chem began performingthe insulation maintenance work, Local 66 seems to havehesitated for a considerable time in deciding what actionto take. It waited approximately 4-1/2 months beforedispatching the letter of June 11, demanding that Ref-Chem recognize it as bargaining agent and comply withthe terms of the 1962 contract with I & S. This was not ademand for future bargaining, and even as a request forrecognition, it was ambiguous since it could readily beconstrued as a threat that a suit would be brought againstRef-Chem if it failed to comply with the terms of the 1962agreement. It seems to be, indeed, the type of letter whichisusually preliminary to litigation. It was not sent,moreover, until almost the end of the term of the 1962agreement, which was due to expire in 19 days. By thistime notice of modification could no longer even be givenunder Section 8(d) of the Act, and it would be reasonablefor Ref-them to assume in these circumstances that theUnion was not interested in negotiations. So far as secur-ing enforcement of the wage rates required to be paidunder the 1962 agreement is concerned, the Board has al-ways hold that this is not one of its functions. As theBoard declared inUnited Telephone Company of theWest,'112 NLRB 779, 782; "The Board is not the properforum for parties seeking to remedy an alleged breach ofcontract, or to obtain specific performance of its terms."26The violation of Section 8(a)(5) of the Act is predicatedin the complaint, to be, sure, not only upon the generalrefusal of the Respondents to honor the 1962 contract butalso upon the unilateral change in the wage rates of SteveHarris' crew effected by the Respondents without bar-gaining with the Union and without complying with theprovisions of Section 8(d) of the Act. The accuracy of theallegations is, however, open to question. Some of themembers of Steve Harris' crew who were hired by Ref-Chem were, apparently, receiving more than the unionwage scale required, at least by the time the union letterof June 11, 1965, was received by Ref- Chem. When theyhad been hired, moreover, the rates at which they werehired bore no direct relationship to the union scale ofwages. To support an allegation of unilateral change inwage rates, it must be shown that the employer had directknowledge that he was paying less than the union scalerequired.The former members of Steve Harris' crewgave the wage rates which they had been receiving atLeona Lee on their employment applications but this initself would not indicate that they were being paid at theserates pursuant to a union contract. Ref-Chem did notdefinitely obtain this information until it had received theUnion's letter of June 11, 1965. Realistically regarded,this belated demand simply represented an attempt torevive unfair labor practices which had been committedfor the first time several years before the Union's letterwas written.Counsel for Ref-Chem invokes technical defensesbased on Section 10(b) of the Act and failure to serve acharge on El Paso until after the 6-month period specifiedin that section and run. In my view of the case, therewould seem to be no need to decide these questions, orthe question whether El Paso was a joint employer withRef-Chem. I have considered some of the elements of thetechnical defenses, however, as policy factors militatingagainst holding Ref-Chem as a successor employer.CONCLUSIONS OF LAW1.The Respondent, Ref-Chem Company, and theRespondent, El Paso Products Company, are employersengaged in commerce, or in an industry affecting com-merce, within the meaning of Section 2(6) and (7) of theAct.2.International Association of Heat and Frost Insula-tors and Asbestos Workers Local No. 66, AFL-CIO, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By refusing to honor the agreement of July 3,1962,between Insulation & Specialties, Inc., and Local 66 ofthe Insulators' Union, the Respondents did not commitunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) of the Act.RECOMMENDED ORDERIn view of my findings of fact and conclusions of law,I recommend that the Board enter an order dismissing thecomplaint.26This would still seem to be Board doctrinetoday,notwithstanding C& C Plywood,148 NLRB 414,to which enforcement was denied in 351F.2d 224 (C.A. 9)169 NLRB No. 45